Fourth Court of Appeals
                                San Antonio, Texas
                                   December 17, 2021

                                   No. 04-21-00430-CV

          TEXAS DEPARTMENT OF TRANSPORTATION and James M. Bass,
                               Appellants

                                            v.

                      ROBERT DIXON TIPS PROPERTIES, LLC,
                                   Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CI10003
                         Honorable Tina Torres, Judge Presiding


                                     ORDER

       Appellee’s brief is currently due December 28, 2021. On December 16, 2021, appellee
filed a motion requesting an extension of that deadline until January 27, 2022. After
consideration, we GRANT the motion and ORDER appellee to file its brief by January 27,
2022.


                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court